Case 2:18-cv-00002-BMM Document 98-11 Filed 08/23/19 Page 1 of 2

John Meyer Call Minutes 9am-9:30am, 4.27.16

John: | have spent a month In the haspital and liked my life before the accident.
« = Lost job that paid well (60-70k)
* Student Loans (brought up twice throughout the call}
« Medical Bills (brought up twice throughout the call)
® Partner is pregnant (brought up twice throughout the call)
« (Started crying)

John: | know you guys didn’t want me to get hurt, but you are making defective products that pull
out of bindings.

* He hasa friend that was skilng with his toes locked out and broke his davicle (3-4 weeks

ago},

SNA: Will you please go over the details of the accident?
John: Not comfortable walking through the detaiis at this time.
SNA: Why not? We want to understand the situation.
John: Ihave a few questions for you:

1} Are you concerned that | will file a law suit?

a, SNA: Should | be concerned that you will file a law suit
2) Should | file a law suit?
a. SNA: We would prefer you not.

John: Brings up Class-action Law Suit:
John: There are more people out there that have been injured on Dynafit bindings:

« Brings up frlend from 3-4 weeks age (broken clavical).
John: Has no doubt that others would sign up to be part of the lawsuit.
SNA: Have you contacted a lawyer? Do you have legal counsel?
John: No but lam a lawyer. ,
SNA: What type of Jawyer are you?
John: Environmental law. Lam looking fer Dynafit to make me an offer | can’t refuse.
SNA: Go you have something In mind?
John: I'll let you guys decide and wait for your response.
SNA: Do you have the abllity to talk about the details?
John: Not comfortable going over the detalls. | will say that if we can come to a meeting of the
mings on our next call] am willing to help make the products safer and make sure we are protected
in the future.
SNA: What do you think caused the accident? |
John: i was skiing, | crashed, | woke up in-a comma.
SNA: Bo you know what caused you to crash?
John: Was most likely the binding.
SNA: In what way?
John: if you think your bindings are fine then that’s your opinion and that’s fine.
5NA: Was there anyone with you during the accident?
John: Communication is going away from where were need it, I will not Jet you reduce the value of
my life.
John: f hope our next call we can come to 4 middle ground.
SNA: We have your skis and bindings which we can test. For accurate and complete testing of the
system, we really need the boots. Are you willing to send in your boots for testing?
John: What you are saying is that it is the boots not the binding’s fault...Go fuck yourself.
John: No ! will not provide my boots.

EXHIBIT } SALEWA - 001

47

 
Case 2:18-cv-00002-BMM Document 98-11 Filed 08/23/19 Page 2 of 2

John: | can’t believe you will not replace my bindings. It would be awesome-.if you guys would give
me new bindings?

SNA: Are you looking for new bindings, we are happy to replace.

Jofn: Are you now saying that you will replace all warranty claims.

SNA: We are trying to understand what you are looking for. Bindings or Law Suit?

John: {arn looking for Dynafit to do what they think is right,

SNA: We will consider the situation, test your skis and bindings, and be in contact with you on how

to proceed,

SALEWA - 002
